Citation Nr: 1642716	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979 and from January 1982 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

This matter was previously before the Board in July 2014, at which time it was remanded for a hearing and to transfer jurisdiction over the Veteran's claim to the RO in Atlanta, Georgia.  As additional development is needed, the Board finds that it need not address the RO's compliance with the July 2014 remand directives at this time.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. § 4.16(b).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Here, the Veteran's compensable service-connected disabilities are: degenerative disc disease of the lumbar spine (40 percent); right knee chondromalacia with instability (10 percent); right knee chondromalacia with limited extension (10 percent); lumbar radiculopathy of the right lower extremity (10 percent); and left wrist displaced fracture injury (10 percent).  The Veteran's combined evaluation is 60 percent for the period on appeal.

The Board acknowledges the Veteran's reports that he is unable to work due to his service-connected disabilities, to include those reports that are documented in clinical evaluation reports and examination reports.  The Board also acknowledges the report of a private vocational assessment that was conducted in February 2016 and which indicates that the Veteran's lumbar spine disability, right knee disability, left knee disability, and right lower extremity radiculopathy "cause him to be unable to follow and secure a substantial gainful occupation."  The Board notes that service connection is not in effect for a left knee disability, and the effects of such a disability cannot be considered in support of his claim for a TDIU.  In addition, the Board finds that the vocational expert's opinion is inadequate because she considered impairment that is caused by a nonservice-connected disability to support her opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

"Substantially gainful employment" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that he is unemployed or has difficulty finding employment.  Here, although the Veteran has reported that his disabilities prevent him from working and that he is unemployed due to his disabilities, there is no adequate and competent evidence of record that addresses whether the Veteran's currently service-connected disabilities prevent him from securing or following a substantially gainful occupation as required under 38 C.F.R. § 4.16.  Thus, the Board finds that such an opinion should be obtained on remand.  38 U.S.C.A. § 5103A(d) (West 2014).

Additionally, a Report of General Information (VA Form 21-0820) dated in May 2012 documents the Veteran's report that he has received medical care at the Decatur VA medical center (VAMC) and requested that the RO consider those records with regard to his appeal.  These records have not yet been associated with the file and should be obtained on remand.  38 U.S.C.A. § 5103A(c)(1)(B).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records, to include all records from the Decatur VAMC.

2.  Schedule the Veteran for a VA examination to determine the combined effect of his service-connected disabilities on his employability.  For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (1) degenerative disc disease of the lumbar spine; (2) right knee chondromalacia with instability; (3) right knee chondromalacia with limited extension; (4) lumbar radiculopathy of the right lower extremity; and (5) left wrist displaced fracture injury.  The examiner should review evidence in the claims file in conjunction with the examination and indicate that such review occurred. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment. See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

The examiner should provide a description like the one noted in the preceding paragraph with regard to the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

To the extent possible, the examiner must differentiate between signs and symptoms that can be attributed to the Veteran's service-connected disabilities alone and those that cannot.  If there are signs and symptoms affecting the Veteran's employability that can only be attributed to nonservice-connected disabilities, the examiner must so state. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After ensuring that the requested development is completed, the adjudicator must readjudicate the issue on appeal taking the Veteran's level of education, special training, and previous work experience into consideration along with the examiner's opinion and all other relevant evidence.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


